Evans, J.
1. An indictment for simple larceny, which charges the accused with stealing “one black and white male hog,'of the personal goods” of a named person, sets forth a legally sufficient description of the stolen property. Brown v. State, 44 Ga. 300 ; Rivers v. State, 57 Ga. 28.
2. “ The failure to charge a proposition of law applicable to the case can not be taken advantage of by assigning error upon a charge which is abstractly correct.” Roberts v. State, 114 Ga. 450.
3. The evidence authorized the conviction of the accused, and the trial judge did not abuse his discretion in declining to grant a new trial.

Judgment affirmed.


All the Justices concur.